Case: 18-10967      Document: 00515002144         Page: 1    Date Filed: 06/19/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit

                                                                                   FILED
                                      No. 18-10967                             June 19, 2019
                                                                              Lyle W. Cayce
ROCKY HILL,                                                                        Clerk


                                                 Petitioner-Appellant

v.

LORIE DAVIS, DIRECTOR, TEXAS DEPARTMENT OF CRIMINAL
JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION,

                                                 Respondent-Appellee


                   Appeal from the United States District Court
                        for the Northern District of Texas
                              USDC No. 5:18-CV-77


Before JONES, ELROD, and ENGELHARDT, Circuit Judges.
PER CURIAM: *
       Rocky Hill, Texas prisoner # 1596897, appeals an interlocutory order by
the district court in his 28 U.S.C. § 2254 case. The district court denied a
motion for appointment of counsel and directed Hill to file any claims
challenging the conditions of his confinement in a separate action under
42 U.S.C. § 1983. Hill’s motion for a certificate of appealability (COA) is
DENIED because a COA is unnecessary.                  See 28 U.S.C. § 2253(c)(1)(A);


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 18-10967    Document: 00515002144     Page: 2    Date Filed: 06/19/2019


                                 No. 18-10967

Harbison v. Bell, 556 U.S. 180, 183 (2009). The appeal is DISMISSED because
we lack jurisdiction to review the non-final order.       See Grace v. Vannoy,
826 F.3d 813, 815-16 (5th Cir. 2016); Thomas v. Scott, 47 F.3d 713, 714-15 (5th
Cir. 1995); Askanase v. Livingwell, Inc., 981 F.2d 807, 809-10 (5th Cir. 1993).




                                       2